Citation Nr: 0409461	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-14 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the rating decision of March 1, 1951, which reduced 
the evaluation assigned for arthritis of the hands and knees 
from 30 percent disabling to noncompensable, involved clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that determination, the Newark RO determined that 
the December 7, 1950, rating decision of the Washington, 
D.C., RO - which reduced the evaluation assigned for 
arthritis of the hands and right knee from 30 percent 
disabling to noncompensable - did not involve clear and 
unmistakable error (CUE).  The appellant disagreed and this 
appeal ensued.  

In September 2002, the appellant testified at a hearing 
before a Hearing Officer at the Newark RO.  In February 2004, 
the appellant testified at a hearing before the undersigned 
Veterans Law Judge who was designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

The Board, in February 2004, granted the appellant's motion 
to advance her case on the docket because of her advanced 
age.  See 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT


1.  By rating action of December 7, 1950, the Washington RO 
reduced the rating for rheumatoid arthritis of the hands and 
right knee from 30 percent disabling to noncompensable; the 
appellant did not file a timely notice of disagreement with 
that determination.  

2.  The appellant has established that the Washington RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSION OF LAW

The December 7, 1950, rating action reducing the evaluation 
assigned to rheumatoid arthritis of the hands and right knee 
from 30 percent disabling to noncompensable was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(e) (2003); VA 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008, 
1009 (effective January 25, 1936 to December 31, 1957).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges CUE in a December 7, 1950, rating 
decision of the Washington RO that reduced the evaluation of 
service-connected rheumatoid arthritis of the hands and right 
knee from 30 percent disabling to noncompensable.  Under the 
criteria applicable in 1950 and 1951, she could have, within 
one year of the date of the notice of the result of the 
initial determination, filed an application for review on 
appeal.  Because she did not, and does not contend today that 
she did, that determination is final and not subject to 
revision on the same factual basis in the absence of CUE.  
Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulations 1008, 1009; effective January 25, 1936 to 
December 31, 1957.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a 3-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  In Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Court refined and 
elaborated on that test.  

. . . CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error . . . .  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must 
be given as to why the result would have been 
manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

The appellant has the burden of establishing such error on 
the basis of the evidence then of record.  In CUE claims, the 
appellant is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Such a claim in not 
a conventional appeal, but is rather a request for revision 
of a previous decision, and thus is fundamentally different 
from any other kind of action in the VA adjudicative process.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

The salient facts are these:  By a September 1947 rating 
decision, the RO in Winston-Salem, North Carolina, granted 
the appellant's claim of entitlement to service connection 
for rheumatoid arthritis of the hands and right knee, and 
assigned a 30 percent evaluation effective November 12, 1946.  
No change was made in that rating by a May 1948 rating 
decision.  

On November 12, 1950, the Washington RO notified the 
appellant to report for a VA examination.  The examination, 
conducted that month to identify the severity of the 
disability, found no symptoms referable to the joints except 
occasional discomfort.  As a diagnosis, the examiner recorded 
"[a]rthritis of hands and [right] knee not found."  In a 
rating decision dated December 7, 1950, the Washington RO 
reduced the evaluation assigned to the disability from 30 
percent disabling to noncompensable effective February 7, 
1951.  

When the Washington RO rendered this decision, the follow 
regulatory language controlled its action:  

When the reduction of an award for a service-
connected disability is considered warranted by a 
change in physical condition, the rating agency 
will prepare an appropriate rating extending the 
present evaluation sixty days from the date of 
rating, followed by the reduced evaluation.  In all 
such cases award action and approval will be 
processed at the time of rating but the date of 
submission and approval entered on the award form 
will be the date following expiration of the sixty-
day period following the date of rating.  . . .  In 
view of the time limitation the veteran will be 
promptly notified in writing at the time that such 
award action and approval are processed that the 
reduction or discontinuance will be effective as 
provided above, without further notice, if 
additional evidence is not submitted within the 
sixty-day period.  If the veteran submits 
additional evidence within the sixty-day period, 
the rating and all award or approval action 
processed in accordance with the foregoing shall be 
reconsidered and confirmed, modified or canceled as 
required.  . . . .  

VA Regulation 1009(E); effective August 5, 1946, to April 11, 
1955.  

Following the rating decision, the Washington RO issued a 
letter to the appellant dated December 29, 1950, which 
notified her of the proposed reduction.  The letter stated 
the reduction was proposed in response to the VA examination 
of November 1950; the reduction would not become effective 
for a period of sixty days from the date of the letter; she 
had an opportunity to submit any evidence she wished opposing 
the reduction; and if she did not submit such evidence within 
sixty days, rating would be reduced.  

On its face, the letter of December 29, 1950, appears to 
satisfy the notice requirements of VA Regulation 1009(E).  
The Washington RO prepared a rating decision dated December 
7, 1950, reducing the award 60 days later on February 7, 
1951.  The notice letter was sent on December 29th, 22 days 
after the rating decision of December 7.  Though this delay 
might not be termed prompt, as contemplated by the 
regulation, such delay does not rise to the level of clear 
and unmistakable error.  As the appellant did not submit 
additional evidence within the 60-day period, the rating 
reduction went into effect.  

The appellant argues today, in this claim and in her 
statements and hearing testimonies, that she certainly would 
have disagreed with the letter if she had received it.  She 
contends that during the brief period of events central to 
this case she lived in Washington and attended Howard 
University.  While living in Washington, and being within the 
jurisdiction of the Washington RO, she asserts she had 
several different addresses.  Since the Washington RO sent 
the letter proposing the reduction to an old address, she 
asserts, she did not receive the notice and thus could not 
respond properly.  She maintains this error constitutes clear 
and unmistakable error warranting revision of the December 
1950 rating decision.  

In reviewing these allegations, the critical information 
focuses on the appellant's addresses of record during this 
timeframe.  Immediately prior to moving to Washington, the 
appellant lived and received mail at an address in 
Greensboro, North Carolina.  On August 28, 1950, she 
submitted a "change of address notice" listing her new 
address as Newark, New Jersey.  On October 12, 1950, she 
submitted a change of address listing her old address as 
Greensboro, North Carolina, and her new address as "c/o [redacted] 
[redacted], Howard Univ. Washington, D.C."  A VA request for 
physical examination dated October 25, 1950, also listed her 
address as "c/o [redacted], Howard Univ. Washington, 
D.C."  

On November 12 , 1950, the Washington RO notified the 
appellant to report for a VA examination.  The notice letter 
was sent to the appellant at the address "Howard University, 
c/o [redacted], Washington, D.C."  She reported for the 
examination, which began November 16 and ended December 4, 
1950.  On the VA examination form, the appellant's address 
was initially listed in an unknown handwriting as "c/o [redacted] 
[redacted], Howard Univ. Wash, D.C."  That address was crossed 
out, though, in what appears to be the same handwriting and 
pen ink; in its place was inserted the address [redacted]
St., N.W., Wash., D.C."  

The December 7, 1950, rating decision reducing the 
compensation listed the appellant's address as [redacted]
Street, N.W., Washington D.C.  The Washington RO sent the 
December 29, 1950, notice letter to the appellant at this 
address - [redacted] Street, N.W., Washington D.C.  

It appears the Washington RO, in sending the notice letter to 
the [redacted] Street address, concluded that the appellant had 
changed her address from "c/o [redacted], Howard Univ. 
Wash, D.C.", to [redacted].  The record does not 
include a change of address request signed by the appellant 
indicating this change.  The appellant had filed such 
requests in the past, and presumably would have done so again 
had her address changed.  It is also not clear if the 
handwriting on the VA examination form, which crossed out one 
address and inserted another, was that of the appellant, or 
was even done at her request.  Thus, the RO's choice of 
address for the December 29, 1950, letter - the [redacted] Street 
address - was based solely on the second address inserted on 
the VA examination form, rather than on the address declared 
by the appellant in a change of address request.  

There is no question that at some point the appellant resided 
at [redacted] Street.  On January 10, 1951, the appellant 
submitted an application for outpatient treatment and listed 
her address as [redacted] Street, N.W., Washington D.C.  
Moreover, on February 21, 1951, she changed her address from 
[redacted] Street, Washington, D.C., to "c/o Veterans 
Advisory Service, Howard University, Washington, D.C."  But 
the key consideration in this case is whether the Washington 
RO notified the appellant of the proposed reduction in rating 
at her address of record as of December 29, 1950.  Given (1) 
the appellant's declaration of her address as "c/o [redacted] 
[redacted], Howard Univ. Wash, D.C.", prior to this letter; (2) 
the ambiguous nature of the VA examination form listing the 
address as first that address and then as [redacted] Street; 
and (3) her subsequent communications with the Washington RO 
in January and February 1951 without referencing the rating 
reduction, the Board must conclude that the Washington RO 
clearly erred in sending the letter solely to the [redacted]
Street address.  

Of course, had the Washington RO sent the letter to "c/o 
[redacted], Howard Univ. Wash, D.C.", it is impossible to 
know whether the appellant would have received it and 
responded that she disagreed.  Nor is it clear that she would 
have responded with evidence addressing any current 
symptomatology attributed to arthritis of the hands and right 
knee, thereby rebutting the reasoning for the rating 
reduction predicated on the November 1950 examination 
results.  The clock cannot be reset.  The facts show that the 
notice of the VA examination sent to this address resulted in 
her reporting for the examination, and she has testified that 
had she known of the reduction she would have disagreed 
within the 60 days provided.  It remains that the Washington 
RO sent the notice letter to an address other than that which 
the appellant had clearly specified, a failure of process 
undermining the basis for the reduction.  See Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996), and Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995) (in direct appeal of rating reduction, 
failure to observe law and regulation governing notice 
renders reduction void ab initio).  

This failure to follow applicable regulatory standards 
precluded the appellant from effectively responding to the 
rating reduction.  As such, it constituted CUE and warrants 
revision of the December 7, 1950, rating decision by 
restoring the evaluation assigned as of February 7, 1951.  

In adjudicating this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (implementing regulations).  The VCAA and its 
implementing regulations enhanced VA's duties to notify and 
assist claimants in seeking VA benefits.  The duties to 
notify and assist imposed by the VCAA are not, however, 
applicable to claims alleging CUE.  See Livesay, 15 Vet. App. 
at 178-179 (VCAA not applicable to Board decisions), and 
Parker v. Principi, 15 Vet. App. 407 (2002) (VCAA not 
applicable to RO decisions).  




ORDER

As the December 7, 1950, rating action reducing the 
evaluation assigned to rheumatoid arthritis of the hands and 
right knee from 30 percent disabling to noncompensable was 
clearly and unmistakably erroneous, the appeal is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



